Lewis, J.
The defendant was convicted at the Monroe county sessions of the crime of obtaining the signature of one George E. Harmon as an indorser upon a promissory note, by false pretenses, with the intent to cheat and defraud the complainant Harmon, under section 566, Pen. Code. The indictment fully and sufficiently states the acts the defendant is. alleged to have done, which constitute the crime he was charged to have committed.- It, will not be necessary nor profitable to rehearse the testimony adduced- upon the trial tending to prove the allegations of the indictment.' There was sufficient evidence to establish them. The, devices resorted to by the defendant.to- in . *506duce the complainant to indorse the-note, as charged in the indictment, and also to indorse a large number of other promissory, notes from time to time, were of such a character as to excite our surprise that Mr. Harmon was deceived'by them. We should suppose that a person, having had the experience in the affairs of the world Mr. Harmon was shown to have had, would have at once discovered the fraudulent intentions of the defendant, and would have seen that the transaction was a fraud and a sham. It is, however, a matter of history that frauds are frequently and successfully practiced upon ordinarily intelligent people, by devices and schemes which to the most of us seem so transparently fraudulent as to excite our surprise that any one could be deceived thereby. It does not lessen the criminality of the rogue that his victim was credulous and unwary. The law is intended to protect all classes from the wiles of criminals. It was properly left to the jury to decide whether the representations which the defendant was shown to have made to Mr. Harmon were, made for the purpose of inducing him to indorse" the note, and with the intent to cheat and defraud him, and whether they were false and were calculated to deceive him. The procuring of Mr. Harmon to indorse other notes from time to time to a large amount, and which finally resulted in his financial ruin, was competent evidence bearing upon the motives of .the defendant in procuring the indorsement alleged in the indictment. The evidence of the assignment made by Harmon for the benefit of his creditors was competent as a part of the history of the case, though not of any great significance. The rule of law as to what was necessary for the people to prove, to convict, was fully and correctly stated to the jury in the charge of the court. We find nothing in the record calling for a reversal of the conviction. The judgment and order appealed from should be affirmed, and the proceedings remitted to the court of sessions of Monroe county, with directions to proceed thereon.
All concur.